Citation Nr: 1400233	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-29 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had honorable active service from July 1989 to December 19, 2000.  He also had service from December 20, 2000 to June 2008, which resulted in an other than honorable discharge.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA claims file has been reviewed.  
 

FINDINGS OF FACT

1.  The Veteran had other than honorable service from December 20, 2000 to June 27, 2008; he was discharged due to bad conduct pursuant to a general court-martial.

2.  An acquired psychiatric disorder was not manifest during honorable service and is not attributable to honorable service. 

3.  There is no diagnosis of PTSD based on any claimed stressor or fear of hostile military or terrorist activity during honorable service; the Veteran did not engage in combat with the enemy during honorable service, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors within his period of honorable service.

4.  Service connection for an acquired psychiatric disorder based on his other than honorable service is precluded as a matter of law.

5.  Service connection for PTSD based on his other than honorable service is precluded as a matter of law.

6.  The Veteran's sleep apnea was not manifest during his period of honorable service and is not attributable to his period of honorable service.

7.  Service connection for a sleep disorder based on his other than honorable service is precluded as a matter of law.


CONCLUSIONS OF LAW

1.  The Veteran's service from December 20, 2000 to June 27, 2008 ended with an other than honorable discharge due to bad conduct discharge pursuant to a general court-martial, and is a bar to VA benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12 (2013).

2.  PTSD was not incurred in or aggravated by honorable service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  An acquired psychiatric disorder was not incurred in or aggravated by honorable service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  A sleep disorder was not incurred in or aggravated by honorable service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in January 2010, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claims file also contains notifications and Administrative Decisions sent to the Veteran as to the character of discharge for his second period of service; he was informed that he was not entitled to benefits for claims related to other than honorable service for VA purposes.  

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  No examination or nexus opinion is required regarding the claim for service connection of an acquired psychiatric disorder, to include PTSD, as the Veteran claims relate to his other than honorable service.  Additionally, no examination or nexus opinion is required regarding the claim for service connection of a sleep disorder as the weight of the evidence demonstrates no related injury, disease, or event during honorable service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during honorable service to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claim for service connection for a sleep disorder.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As will be explained below, the Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claims for service connection.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A person seeking VA benefits must first establish that they, or the person on the basis of whose service they seek benefits, have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions which were other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  The designation of a discharge as honorable by a service department is binding on VA as to the character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

As to the regulatory bars, a discharge or release because of one of the offenses listed in 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of an undesirable discharge in lieu of a trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (including conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (i.e., child molestation, prostitution, conduct accompanied by assault or coercion).  

As noted above, the period of service from July 1989 to December 19, 2000 was honorable, and the period of service from December 20, 2000 to June 2008 was under conditions that were other than honorable.  As per a December 2009 Administrative Decision, the character of discharge from his second period of service is a bar to VA compensation benefits.  The Administrative Decision noted that a review of the Veteran's personnel records from the second period of service show that the Veteran was found guilty of charges cited by a general court-martial on March 31, 2006; he was sentenced to a reduction in grade, two years confinement, and a bad conduct discharge.  Thus, the Veteran is only eligible for disability benefits for his first period of service, from July 1989 to December 19, 2000.

Acquired Psychiatric Disorder, Including PTSD

Regarding the Veteran's first, honorable period of active service, service treatment records do not show complaints, treatment, or diagnoses of a psychiatric disorder.  Rather, his May 2000 examination report includes a normal psychiatric evaluation.  

An October 2008 VA behavioral health evaluation found that the Iraq experiences resulted in a diagnosis of adjustment disorder with anxiety rather than PTSD.  Nonetheless, a VA depression screening was suggestive of PTSD.  Additional treatment records suggest that the anxiety is a symptom of his PTSD.  In August 2009, he reported experiencing anxiety; the diagnoses after an evaluation was rule out PTSD and depression; he reported his symptoms were due to an experience during his second deployment in Iraq.

A February 2010 Memorandum indicates that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The Board observes that a Statement in Support of a Claim for Service Connection for PTSD shows the dates of the alleged stressor as being between February 2004 and February 2005.  His DD Form 214 shows that his service in Iraq occurred between March 2004 and February 2005.  Thus, the Board finds that the claimed stressor occurred during a period of other honorable service, and he is precluded as a matter of law from obtaining benefits for PTSD.  

To the extent that he asserts that he has an acquired psychiatric disorder other than PTSD, claimed as anxiety, as a result of his first, honorable period of service, the Board finds that the weight of the evidence is against the claim.  Neither the medical evidence of record, nor the lay statements to his treating providers, relate his acquired psychiatric disorder other than PTSD, claimed as anxiety, to his period of honorable active service.  To the contrary, the Veteran's treatment records, and all of his reports to his treating providers contained therein, attribute his psychiatric symptoms, however diagnosed, to his experiences in Iraq during his second period of service.  As such, the claim for an acquired psychiatric disorder other than PTSD is precluded as a matter of law, and the claim must be denied.

Sleep Disorder

The Board observes that the Veteran has asserted that his claimed sleep disorder is solely the result of his first period of service.  Nevertheless, service treatment records do not show that the Veteran had any related complaints during his honorable period of service.  His May 2000 Report of Medical History indicates that he denied experiencing difficulty sleeping and the corresponding physical examination was normal.  

A June 2009 VA treatment record indicated that it was doubtful that the sleep complaints of nightmares and sleep walking/talking were related to sleep apnea; the provider associated the Veteran's complaints with parasomnias related to his adjustment disorder with anxiety.  The treating provider indicated that he did not have the characteristics of sleep apnea, as he was not overweight, did not snore, and did not have daytime sleepiness.  A July 2009 VA treatment record indicates that sleep study was performed and a CPAP was prescribed, but a diagnosis of sleep apnea was not assigned.  

The appellant is competent to report observable symptoms such as difficulty sleeping and nightmares; he also reports that he receives treatment for sleep apnea.  There is at least one notation of treatment for difficulty sleeping, obstructive sleep apnea, and nightmares in post-service treatment records and the Veteran is competent to relate that which is in the record.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the weight of the evidence is against the Veteran's claim.  The evidence shows that service treatment records do not show any complaints, treatment, or diagnoses of a sleep disorder during his period of honorable service or for many years thereafter.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  To the contrary, the May 2000 Report of Medical History indicates that the Veteran denied experiencing difficulty sleeping.  The Board acknowledges that VA treatment records show a diagnosis of obstructive sleep apnea and the use of a CPAP in November 2009, but points out that this is based on the history as reported by the Veteran, not a review of the clinical evidence.  In this regard, the July 2009 VA sleep study does not show a diagnosis of sleep apnea, and a June 2009 VA treatment record indicates that the Veteran did not meet the criteria for a diagnosis of sleep apnea.  See Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

To the extent that a June 2009 treatment record associated the Veteran's sleep complaints to his nonservice-connected adjustment disorder with anxiety, and that he experienced nightmares related to his service in Iraq, the Board reiterates that the Veteran is precluded from entitlement to service connection for a sleep disorder based on his period of service from December 20, 2000 to June 27, 2008 as a matter of law.    

Thus, the preponderance of the evidence is against the claim for a sleep disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a sleep disorder is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


